Exhibit 10.4

EXECUTION VERSION

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of January 30, 2012, made by each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) in
favor of Deutsche Bank Trust Company Americas, as collateral agent (together
with any successor collateral agent, the “Pledgee”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Deutsche Bank Trust Company Americas, as Administrative Agent
(together with any successor administrative agent, the “Administrative Agent”)
and Collateral Agent, have entered into an Exit Credit Agreement, dated as of
January 30, 2012 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making and continuation of
Loans to, and the issuance and maintenance of, and participation in, Letters of
Credit for the account of, the Borrower, all as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent, the Pledgee and each
other Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time after the date hereof enter into, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Interest Rate Protection Agreement
and/or Other Hedging Agreement with an Other Creditor being herein called a
“Secured Hedging Agreement”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

WHEREAS, it is a condition precedent to the making (or deemed making) and
continuation of Loans to the Borrower and the issuance and maintenance of, and
participation in, Letters of Credit for the account of the Borrower under the
Credit Agreement and to the Other Creditors entering into and maintaining
Secured Hedging Agreements that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
conditions described in the preceding paragraph;

WHEREAS, each Pledgor will obtain benefits from the incurrence (or deemed
incurrence) and continuation of Loans by the Borrower and the issuance and
maintenance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and the entering into and maintaining by the
Borrower and/or one or more of its Qualified Wholly-Owned Domestic Subsidiaries
of Secured Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make (or deemed to have made) and continue Loans to
the Borrower and issue, maintain, and/or participate in, Letters of Credit for
the account of the Borrower and the Other Creditors to maintain and/or enter
into Secured Hedging Agreements with the Borrower and/or one or more of its
Qualified Wholly-Owned Domestic Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues on or after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Pledgor is a party (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Subsidiaries Guaranties) and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in each such Credit Document (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to the Secured Hedging
Agreements being herein collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues on or after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor or any
Subsidiary thereof at the rate provided for in the respective documentation,
whether or not a claim for post-petition interest is allowed in



--------------------------------------------------------------------------------

Exhibit I

Page 3

 

any such proceeding) owing by such Pledgor to the Other Creditors now existing
or hereafter incurred under, arising out of or in connection with each Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, in the case of a Pledgor that is a Subsidiary
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
the Subsidiaries Guaranty in respect of each Secured Hedging Agreements), and
the due performance and compliance by such Pledgor with all of the terms,
conditions and agreements contained in each Secured Hedging Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 11 of this Agreement;

(vi) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such; and

(vii) any and all other debts, liabilities and reimbursement obligations,
indemnity obligations and other obligations for monetary amounts, fees,
expenses, costs or other sums (including reasonable attorneys’ fees and costs)
chargeable to any Credit Party under or pursuant to any of the Credit Documents.

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vii) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.



--------------------------------------------------------------------------------

Exhibit I

Page 4

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Class” shall have the meaning provided in Section 22 hereof.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State thereof or the District of Columbia that, in any such
case, is treated as a corporation or an association taxable as a corporation for
U.S. federal income tax purposes.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.



--------------------------------------------------------------------------------

Exhibit I

Page 5

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company that is a Subsidiary of such Pledgor.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Other Creditors” shall have the meaning set forth in the recitals hereto.

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership that is a Subsidiary of such Pledgor.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Primary Obligations” shall mean (i) in the case of the Credit Document
Obligations, all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings, the Stated Amount of all outstanding Letters of Credit and all
Fees and (ii) in the case of the Other Obligations, all amounts due under each
Secured Hedging Agreement (other than indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities).

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Representative” shall have the meaning provided in Section 9(b) hereof.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding (and, in the case of Letters of
Credit, such Letters of Credit have not been cash collateralized or made subject
to backstop letters of credit pursuant to documentation acceptable to the
Collateral Agent and the Issuing Lender) or any Commitments under the Credit
Agreement exist, the Required Lenders (or, to the extent



--------------------------------------------------------------------------------

Exhibit I

Page 6

 

provided in Section 13.12 of the Credit Agreement, each of the Lenders) and
(ii) at any time after all of the Credit Document Obligations have been paid in
full and all Commitments and Letters of Credit under the Credit Agreement have
been terminated (or, in the case of Letters of Credit, cash collateralized or
made subject to backstop letters of credit pursuant to documentation acceptable
to the Collateral Agent and the Issuing Lender) and no further Commitments and
Letters of Credit may be provided thereunder, the holders of a majority of the
Other Obligations.

“Requisite Creditors” shall have the meaning provided in Section 22 hereof.

“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

“Secured Debt Agreements” shall mean and includes (x) this Agreement, (y) the
other Credit Documents and (z) the Secured Hedging Agreements.

“Secured Hedging Agreements” shall have the meaning set forth in the recitals
hereto.

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock at anytime owned by any Pledgor of any Domestic Corporation that is a
Subsidiary of such Pledgor and (y) with respect to corporations not Domestic
Corporations (each, a “Foreign Corporation”), all of the issued and outstanding
shares of capital stock at any time owned by any Pledgor of any Foreign
Corporation that is a Subsidiary of such Pledgor.

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.



--------------------------------------------------------------------------------

Exhibit I

Page 7

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a) all Stock owned or held by such Pledgor from time to time and all options
and warrants owned by such Pledgor from time to time to purchase Stock;

(b) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;



--------------------------------------------------------------------------------

Exhibit I

Page 8

 

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(c) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership



--------------------------------------------------------------------------------

Exhibit I

Page 9

 

Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all other Investment Property that constitutes Equity Interests of a Person
that is a Subsidiary of a Pledgor; and

(e) all Proceeds, rents, issues, profits, returns, income, allocations and of
and from any and all of the foregoing;

provided that (x) except in the circumstances and to the extent provided by
Section 9.14 of the Credit Agreement (in which case this clause (x) shall no
longer be applicable), no Pledgor shall be required at any time to pledge
hereunder more than 66- 2/3% of the total combined voting power of all classes
of Voting Equity Interests of any Exempted Foreign Entity, (y) each Pledgor
shall be required to pledge hereunder 100% of the Non-Voting Equity Interests of
each Exempted Foreign Entity at any time and from time to time acquired by such
Pledgor, which Non-Voting Equity Interests shall not be subject to the
limitations described in preceding clause (x) and (z) no Pledgor shall be
required at any time to pledge hereunder any Excluded TNI Assets.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;



--------------------------------------------------------------------------------

Exhibit I

Page 10

 

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex G hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or desirable to effect the
foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, such Pledgor shall follow the procedure set forth in Section 3.2(a)(i)
hereof, and (2) if such Partnership Interest or Limited Liability Company
Interest is not represented by a certificate or is not a Security for purposes
of the UCC, such Pledgor shall follow the procedure set forth in
Section 3.2(a)(ii) hereof; and

(v) with respect to cash proceeds from any of the Collateral, (i) establishment
by the Pledgee of a cash account in the name of such Pledgor over which the
Pledgee shall have “control” within the meaning of the UCC and at any time any
Default or Event of Default is in existence no withdrawals or transfers may be
made therefrom by any Person except with the prior written consent of the
Pledgee and (ii) deposit of such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by



--------------------------------------------------------------------------------

Exhibit I

Page 11

 

the Pledgee so that “control” of such Collateral is obtained and at all times
held by the Pledgee; and

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the Uniform Commercial Code as in effect in the
various relevant States, covering all Collateral hereunder (with the form of
such financing statements to be satisfactory to the Pledgee), to be filed in the
relevant filing offices so that at all times the Pledgee’s security interest in
all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by an authorized
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the Secured
Creditors) hereunder and (ii) supplements to Annexes A through F hereto as are
necessary to cause such Annexes to be complete and accurate at such time.
Without limiting the foregoing, each Pledgor shall be required to pledge
hereunder the Equity Interests of any Exempted Foreign Entity at any time and
from time to time after the date hereof acquired by such Pledgor, provided that
(x) except in the circumstances and to the extent provided by Section 9.14 of
the Credit Agreement (in which case this clause (x) shall no longer be
applicable), no Pledgor shall be required at any time to pledge hereunder more
than 66- 2/3% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, (y) each Pledgor shall be required to
pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Pledgor and
(z) no Pledgor shall be required at any time to pledge hereunder any Excluded
TNI Assets.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this sentence constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Limited Liability
Company Interests held by such Pledgor consist of the number and



--------------------------------------------------------------------------------

Exhibit I

Page 12

 

type of interests of the Persons described in Annex D hereto; (v) each such
Limited Liability Company Interest referenced in clause (iv) of this paragraph
constitutes that percentage of the issued and outstanding equity interest of the
issuing Person as set forth in Annex D hereto; (vi) the Partnership Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vii) each such Partnership Interest referenced in
clause (vi) of this paragraph constitutes that percentage or portion of the
entire Partnership Interest of the relevant partnership as set forth in Annex E
hereto; (viii) the exact address of the chief executive office of such Pledgor
is listed on Annex F hereto; (ix) such Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes C through E hereto for such Pledgor; and (x) on
the date hereof, such Pledgor owns no other Stock, Limited Liability Company
Interests or Partnership Interests.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default and the Pledgee shall instruct
the Pledgors otherwise (in writing), each Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Collateral
owned by it, and to give consents, waivers or ratifications in respect thereof;
provided that, in each case, no vote shall be cast or any consent, waiver or
ratification given or any action taken or omitted to be taken which would
violate, result in a breach of any covenant contained in, or be inconsistent
with any of the terms of any Secured Debt Agreement, or which could reasonably
be expected to have the effect of impairing the value of the Collateral or any
part thereof or the position or interests of the Pledgee or any other Secured
Creditor in the Collateral, unless expressly permitted by the terms of the
Secured Debt Agreements. All such rights of each Pledgor to vote and to give
consents, waivers and ratifications shall cease in case an Event of Default has
occurred and is continuing and the Pledgee has notified the Pledgors (in
writing) that such rights have ceased, and Section 7 hereof shall become
applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor. The Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so



--------------------------------------------------------------------------------

Exhibit I

Page 13

 

long as no Event of Default then exists)) paid or distributed in respect of the
Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(iv) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute



--------------------------------------------------------------------------------

Exhibit I

Page 14

 

discretion may determine, provided at least 10 days’ written notice of the time
and place of any such sale shall be given to the respective Pledgor. The Pledgee
shall not be obligated to make any such sale of Collateral regardless of whether
any such notice of sale has theretofore been given. Each Pledgor hereby waives
and releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

(v) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all accounts
described in Section 3.2(a)(v) hereof and to apply such cash and other
Collateral to the payment of any and all Obligations.

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee pursuant to
the terms of this Agreement upon any sale or other disposition of Collateral,
together with all other monies received by the Pledgee hereunder, shall be
applied as provided in Section 13.17 of the Credit Agreement.

(b) All payments required to be made under Section 13.17 of the Credit Agreement
shall be made (x) if to the Lender Creditors, to the Administrative Agent for
the account of the Lender Creditors and (y) if to the Other Creditors, to the
trustee, paying agent or



--------------------------------------------------------------------------------

Exhibit I

Page 15

 

other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(c) For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Other Creditors for a determination (which the Administrative Agent,
each Representative and the Other Creditors agree (or shall agree) to provide
upon request of the Pledgee) of the outstanding Primary Obligations and
Secondary Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be. Unless it has received written notice from a Lender Creditor or
an Other Creditor to the contrary, the Administrative Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Pledgee, in acting hereunder, shall be entitled to assume that no
Secondary Obligations are outstanding. Unless it has written notice from an
Other Creditor to the contrary, the Pledgee, in acting hereunder, shall be
entitled to assume that no Secured Hedging Agreements are in existence.

(d) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent incurred
or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Pledgee hereunder be liable, in
the absence of gross negligence or willful misconduct on its part (as determined
by a court of competent jurisdiction in a final and non-appealable decision),
for any matter or thing in connection with this Agreement other than to account
for monies or other property actually received by it in accordance with the
terms hereof. If and to the extent that the obligations of any



--------------------------------------------------------------------------------

Exhibit I

Page 16

 

Pledgor under this Section 11 are unenforceable for any reason, such Pledgor
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law. The indemnity
obligations of each Pledgor contained in this Section 11 shall continue in full
force and effect notwithstanding the full payment of all the Notes issued under
the Credit Agreement, the termination of all Secured Hedging Agreements and
Letters of Credit, and the payment of all other Obligations and notwithstanding
the discharge thereof.

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
(x) financing statements which list the



--------------------------------------------------------------------------------

Exhibit I

Page 17

 

Collateral specifically and/or “all assets” as collateral and (y) “in lieu of”
financing statements) without the signature of such Pledgor where permitted by
law, and agrees to do such further acts and things and to execute and deliver to
the Pledgee such additional conveyances, assignments, agreements and instruments
as the Pledgee may reasonably require or deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement. The Pledgee shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement.

15. TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all
Credit Document Obligations have been paid in full and all Commitments and
Letters of Credit under the Credit Agreement have been terminated, pursuant to
the Credit Agreement, and (ii) thereafter, pursuant to the other Secured Debt
Agreements, no Pledgor will sell or otherwise dispose of, grant any option with
respect to, or mortgage, pledge or otherwise encumber any of the Collateral or
any interest therein.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral and that it has sufficient interest in all of
its Collateral in which a security interest is purported to be created hereunder
for such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and any other Permitted Liens and Permitted Encumbrances granted
pursuant to the Second Lien Loan Documents);



--------------------------------------------------------------------------------

Exhibit I

Page 18

 

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor, (c) the perfection or
enforceability of the Pledgee’s security interest in such Pledgor’s Collateral
or (d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Pledgee of any of its rights or remedies provided
herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to this Agreement or any other Security Document) upon any
of the properties or assets of such Pledgor or any of its Subsidiaries pursuant
to the terms of any indenture, lease, mortgage, deed of trust, credit agreement,
loan agreement or any other material agreement, contract or other instrument to
which such Pledgor or any of its Subsidiaries is a party or is otherwise bound,
or by which it or any of its properties or assets is bound or to which it may be
subject; or (iii) will violate any provision of the certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation or limited liability company agreement (or equivalent
organizational documents), as the case may be, of such Pledgor or any of its
Subsidiaries;

(vi) all of such Pledgor’s Collateral has been duly and validly issued, is fully
paid and non-assessable and is subject to no options to purchase or similar
rights;

(vii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities pursuant to this
Agreement creates a valid and perfected first priority security interest in such
Certificated Securities, and the Proceeds thereof, subject to no prior Lien or
encumbrance or to any agreement



--------------------------------------------------------------------------------

Exhibit I

Page 19

 

purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor (other than Permitted Liens and Permitted Encumbrances
granted pursuant to the Second Lien Loan Documents) which would include the
Securities and the Pledgee is entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and

(viii) “control” (as defined in Section 8-106 of the UCC) has been obtained by
the Pledgee over all of such Pledgor’s Collateral consisting of Securities with
respect to which such “control” may be obtained pursuant to Section 8-106 of the
UCC, except to the extent that the obligation of the applicable Pledgor to
provide the Pledgee with “control” of such Collateral has not yet arisen under
this Agreement; provided that in the case of the Pledgee obtaining “control”
over Collateral consisting of a Security Entitlement, such Pledgor shall have
taken all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of each Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its status as a
Transmitting Utility or as a Person which is not a Transmitting Utility, as the
case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex A which shall correct all information contained therein for
such Pledgor, and (ii) in connection with such change or changes, it shall have
taken all action reasonably requested by the Pledgee to



--------------------------------------------------------------------------------

Exhibit I

Page 20

 

maintain the security interests of the Pledgee in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that any Pledgor does not have an organizational
identification number on the date hereof and later obtains one, such Pledgor
shall promptly thereafter deliver a notification of the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Pledgee to the extent necessary to maintain the security
interest of the Pledgee in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

19. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral, such Pledgor as
soon as practicable and at its expense will use its best efforts to cause such
registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral, including, without limitation, registration
under the Securities Act, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws



--------------------------------------------------------------------------------

Exhibit I

Page 21

 

and appropriate compliance with any other governmental requirements; provided,
that the Pledgee shall furnish to such Pledgor such information regarding the
Pledgee as such Pledgor may request in writing and as shall be required in
connection with any such registration, qualification or compliance. Each Pledgor
will cause the Pledgee to be kept reasonably advised in writing as to the
progress of each such registration, qualification or compliance and as to the
completion thereof, will furnish to the Pledgee such number of prospectuses,
offering circulars and other documents incident thereto as the Pledgee from time
to time may reasonably request, and will indemnify, to the extent permitted by
law, the Pledgee and all other Secured Creditors participating in the
distribution of such Collateral against all claims, losses, damages and
liabilities caused by any untrue statement (or alleged untrue statement) of a
material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may have been caused by an
untrue statement or omission based upon information furnished in writing to such
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral pursuant to Section 7 hereof, and such
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Securities Act, as then in effect, the
Pledgee may, in its sole and absolute discretion, sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Pledgee may deem necessary or advisable in order that such sale may legally be
effected without such registration. Without limiting the generality of the
foregoing, in any such event the Pledgee, in its sole and absolute discretion
(i) may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under such Securities Act, (ii) may approach and negotiate with
a single possible purchaser to effect such sale, and (iii) may restrict such
sale to a purchaser who will represent and agree that such purchaser is
purchasing for its own account, for investment, and not with a view to the
distribution or sale of such Collateral or part thereof. In the event of any
such sale, the Pledgee shall incur no responsibility or liability for selling
all or any part of the Collateral at a price which the Pledgee, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

20. TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a



--------------------------------------------------------------------------------

Exhibit I

Page 22

 

Limited Liability Company Interest (other than an Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary), a termination of the
agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv)(2). As
used in this Agreement, “Termination Date” shall mean the date upon which the
Commitments under the Credit Agreement have been terminated and all Secured
Hedging Agreements entitled to the benefits of this Agreement have been
terminated (or other arrangements satisfactory to the counterparties thereto
have been completed), no Note (as defined in the Credit Agreement) is
outstanding (and all Loans have been paid in full in cash), all Letters of
Credit have been terminated (or cash collateralized or made subject to backstop
letters of credit in the aggregate face amount of all outstanding Letters of
Credit pursuant to documentation acceptable to the Collateral Agent and the
Issuing Lender), and all other Obligations (other than indemnities described in
Section 11 hereof and described in Section 13.01 of the Credit Agreement, in
each case which are not then due and payable) then due and payable have been
paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (I) (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by Section 10.02
of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement or such other Secured Debt Agreement, as the
case may be, to the extent required to be so applied, or (II) pursuant to a
Joint-Venture Transaction in accordance with the terms of the Credit Agreement,
the Pledgee, at the request and expense of such Pledgor, will duly release from
the security interest created hereby, or in the case of a Joint-Venture
Transaction, the security interests created hereby shall be automatically
released (and, in each case, will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or released and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereto, such sub-agent) and has not theretofore been released
pursuant to this Agreement.

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an Authorized Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 20(a) or
(b) hereof. If reasonably requested by the Pledgee (although the Pledgee shall
have no obligation to make any such request), the relevant Pledgor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the Pledgee)
to the effect set forth in the immediately preceding sentence.

(d) Upon the occurrence of the Termination Date, the Pledgors shall be
automatically released from this Agreement and all security interests created
hereunder shall be



--------------------------------------------------------------------------------

Exhibit I

Page 23

 

released automatically without further action on the part of the Pledgee and
this Agreement shall, as to each Pledgor, terminate, and have no further force
or effect (provided that all indemnitees set forth herein, including, without
limitation, in Section 11 hereof shall survive any such termination).

(e) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in good faith believes to be in accordance with) this
Section 20.

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

 

 

(a)

if to any Pledgor, at its address set forth opposite its signature below;

 

 

(b)

if to the Pledgee, at:

60 Wall Street

New York, New York 10005

Attention: Stephen Cayer

Telephone No.: (212) 250-3536

Telecopier No.: (212) 797-5904

(c) if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgors and the Pledgee;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Pledgor
directly affected thereby (it being understood that the addition or release of
any Pledgor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Pledgor other than the Pledgor so added or released)
and the Pledgee (with the written consent of the Required Secured Creditors);
provided, however, that any change, waiver, modification or variance affecting
the rights and benefits of a single Class of Secured Creditors (and not all
Secured Creditors in a like or similar manner) also shall require the written
consent of the Requisite Creditors of such



--------------------------------------------------------------------------------

Exhibit I

Page 24

 

affected Class. For the purpose of this Agreement, the term “Class” shall mean
each class of Secured Creditors, i.e., whether (x) the Lender Creditors as
holders of the Credit Document Obligations or (y) the Other Creditors as the
holders of the Other Obligations. For the purpose of this Agreement, the term
“Requisite Creditors” of any Class shall mean each of (x) with respect to the
Credit Document Obligations, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders), and (y) with
respect to the Other Obligations, the holders of at least a majority of all
Other Obligations outstanding from time to time.

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR



--------------------------------------------------------------------------------

Exhibit I

Page 25

 

PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN
SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR,
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any



--------------------------------------------------------------------------------

Exhibit I

Page 26

 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Secured
Debt Agreement, shall become a Pledgor hereunder by (x) executing a counterpart
hereof and delivering same to the Pledgee or executing a joinder agreement and
delivering same to the Pledgee, in each case as may be required by (and in form
and substance satisfactory to) the Pledgee, (y) delivering supplements to
Annexes A through F, hereto as are necessary to cause such annexes to be
complete and accurate with respect to such additional Pledgor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Pledgor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Pledgee and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Pledgee.

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a Person
other than a Credit Party) in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 32, the Borrower shall deliver to the Pledgee a
certificate signed by an Authorized Officer of the Borrower stating that the
release of such Pledgor is permitted pursuant to this Section 32. If requested
by Pledgee (although the Pledgee shall have no obligation to make any such
request), the Borrower shall furnish legal opinions (from counsel acceptable to
the Pledgee) to the effect set forth in the immediately preceding sentence. The
Pledgee shall have no liability whatsoever to any other Secured Creditor as a
result of the release of any Pledgor by it in accordance with, or which it
believes in good faith to be in accordance with, this Section 32.



--------------------------------------------------------------------------------

Exhibit I

Page 27

 

34. INTERCREDITOR AGREEMENTS. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by the Pledgee hereunder shall be subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.

* * * *



--------------------------------------------------------------------------------

Exhibit I

Page 28

 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

Address:

   

201 North Harrison Street, Suite 600

   

LEE ENTERPRISES, INCORPORATED,

Davenport, Iowa 52801

   

as a Pledgor

Attention: Chief Financial Officer

   

Tel: (563) 383-2179

   

By:

 

/s/ Carl G. Schmidt

Fax: (563) 327-2600

     

Name: Carl G. Schmidt

Title:   Vice President, Chief Financial

  Officer and Treasurer

c/o Lee Enterprises, Incorporated

   

ACCUDATA, INC.

201 North Harrison Street, Suite 600

Davenport, Iowa 52801

Attention: Chief Financial Officer

Tel: (563) 383-2179

Fax: (563) 327-2600

   

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

each as a Pledgor

         

By:

 

/s/ C.D. Waterman III

     

Name: C.D. Waterman III

Title:   Secretary

c/o Lee Enterprises, Incorporated

   

INN PARTNERS, L.C.,

201 North Harrison Street, Suite 600

Davenport, Iowa 52801

   

as a Pledgor

By ACCUDATA, INC., Managing Member

Attention: Chief Financial Officer

     

Tel: (563) 383-2179

   

By:

 

/s/ C.D. Waterman III

Fax: (563) 327-2600

     

Name: C.D. Waterman III

Title:   Secretary

c/o Lee Enterprises, Incorporated

   

JOURNAL – STAR PRINTING CO.,

201 North Harrison Street, Suite 600

   

      as a Pledgor

Davenport, Iowa 52801

     

Attention: Chief Financial Officer

   

By:

   

Tel: (563) 383-2179

     

Title:

Fax: (563) 327-2600

     

c/o Lee Enterprises, Incorporated

   

K. FALLS BASIN PUBLISHING, INC.,

201 North Harrison Street, Suite 600

   

      as a Pledgor

Davenport, Iowa 52801

     

Attention: Chief Financial Officer

   

By:

   

Tel: (563) 383-2179

     

Title:

Fax: (563) 327-2600

     

c/o Lee Enterprises, Incorporated

   

LEE CONSOLIDATED HOLDINGS CO.,

201 North Harrison Street, Suite 600

     

as a Pledgor

Davenport, Iowa 52801

     

Attention: Chief Financial Officer

     

Tel: (563) 383-2179

   

By:

   

Fax: (563) 327-2600

     

Title:



--------------------------------------------------------------------------------

Exhibit I

Page 29

 

 

c/o Lee Enterprises, Incorporated

   

LEE PUBLICATIONS, INC.,

201 North Harrison Street, Suite 600

   

    as a Pledgor

Davenport, Iowa 52801

   

Attention: Chief Financial Officer

   

Tel: (563) 383-2179

   

By:

   

Fax: (563) 327-2600

     

Title:

c/o Lee Enterprises, Incorporated

   

LEE PROCUREMENT SOLUTIONS CO.,

201 North Harrison Street, Suite 600

   

      as a Pledgor

Davenport, Iowa 52801

     

Attention: Chief Financial Officer

     

Tel: (563) 383-2179

   

By:

   

Fax: (563) 327-2600

     

Title:

c/o Lee Enterprises, Incorporated

   

SIOUX CITY NEWSPAPERS, INC.,

201 North Harrison Street, Suite 600

   

      as a Pledgor

Davenport, Iowa 52801

     

Attention: Chief Financial Officer

     

Tel: (563) 383-2179

   

By:

   

Fax: (563) 327-2600

     

Title:

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

      as Collateral Agent and Pledgee

By:

 

/s/ Susan LeFevre

 

Name: Susan LeFevre

Title:   Managing Director

By:

 

/s/ Benjamin Souh

 

Name: Benjamin Souh

Title:   Vice President



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of Each

Pledgor

   Registered
Organization?
(Yes/No)    Jurisdiction
of
Organization    Pledgor’s Location (for purposes of
NY UCC § 9-307)    Pledgor’s
Organization
Identification Number
(or, if it has none, so
indicate)    Transmitting
Utility?
(Yes/No)



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

SCHEDULE OF SUBSIDIARIES

 

Entity

   Ownership    Jurisdiction
of
Organization



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

 

SCHEDULE OF STOCK

 

1.

Lee Enterprises, Incorporated

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

2.

Journal-Star Printing Co.

 

Name of
Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement



--------------------------------------------------------------------------------

ANNEX C

page 2

 

3.

Accudata, Inc.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

4.

INN Partners, L.C.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

5.

K. Falls Basin Publishing, Inc.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

6.

Lee Consolidated Holdings Co.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

7.

Lee Publications, Inc.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

8.

Lee Procurement Solutions Co.

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

 

9.

Sioux City Newspapers, Inc.



--------------------------------------------------------------------------------

ANNEX C

page 3

 

 

Name of

Issuing

Corporation

  

Type of
Shares   

Number of
Shares   

Certificate
No.   

Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

[Pledgor]

 

Name of

Issuing Limited

Liability Company

   Type of
Interest   
Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

   Address of Chief Executive Office



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests1

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                , 20__], among the undersigned
pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                ], as the issuer of the Issuer Pledged Interests (as defined
below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of January 30, 2012 (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor has or will pledge to the Pledgee
for the benefit of the Secured Creditors (as defined in the Pledge Agreement),
and grant a security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest of the Pledgor in and
to any and all [“uncertificated securities” (as defined in Section 8-102(a)(18)
of the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”)] [Partnership Interests (as defined in the Pledge
Agreement)] [Limited Liability Company Interests (as defined in the Pledge
Agreement)], from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its

 

 

1 

Controlling Pledgee mechanics to be added as appropriate.



--------------------------------------------------------------------------------

ANNEX G

Page 2

 

receipt of a notice from the Pledgee stating that the Pledgee is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Stephen Cayer

Telephone No.: (212) 250-3536

Telecopier No.: (212) 797-5904

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5 above, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

 

 

(a)

if to the Pledgor, at:

__________________

__________________



--------------------------------------------------------------------------------

ANNEX G

Page 3

 

__________________

__________________

Attention:                       

Telephone No.:

Fax No.:

(b) if to the Pledgee, at the address given in Section 4 hereof;

(c) if to the Issuer, at:

__________________

__________________

__________________

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICT OF LAWS.



--------------------------------------------------------------------------------

ANNEX G

Page 4

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                     ],

        as Pledgor

By

     

Name:

 

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

not in its individual capacity but solely as Collateral Agent and Pledgee

By

     

Name:

 

Title:

By

     

Name:

 

Title:

[                                                             ],

 

as the Issuer

By

     

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit 10.4

ANNEX A

to

PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name

of Each Pledgor

   Type of
Organization?    Registered
Organization
(Yes/No)    Jurisdiction of
Organization    Pledgor’s Location (for
purposes of
NY UCC § 9-307)    Pledgor’s
Organization
Identification
Number (or,
if it has none,
so indicate)    Transmitting
Utility?
(Yes/No)

Lee Enterprises, Incorporated

   Corporation    Yes    Delaware    201 N. Harrison St.
Ste. 600, Davenport,

IA 52801

   0441410    No

Journal-Star Printing Co.

   Corporation    Yes    Nebraska    926 P Street,
Lincoln, NE 68501    1367163    No

Accudata, Inc.

   Corporation    Yes    Iowa    201 N. Harrison St.
Ste. 600, Davenport,
IA 52801    152599    No



--------------------------------------------------------------------------------

Annex A

Page 2

 

 

INN PARTNERS, L.C.

   Limited
Liability
Company    Yes    Iowa    1510 47th Ave.,
Moline, IL 61265   190119    No

K. Falls Basin Publishing, Inc.

   Corporation    Yes    Oregon    201 N. Harrison St.
Ste. 600, Davenport,
IA 52801   165730-16    No

Lee Consolidated Holdings Co.

   Corporation    Yes    South Dakota    507 Main Street,
Rapid City, SD
57709   DB029424    No

Lee Publications, Inc.

   Corporation    Yes    Delaware    201 N. Harrison St.
Ste. 600, Davenport,
IA 52801   0786047    No

Lee Procurement Solutions Co.

   Corporation    Yes    Iowa    201 N. Harrison St.
Ste. 600, Davenport,
IA 52801   24577    No

Sioux City Newspapers, Inc.

   Corporation    Yes    Iowa    515 Pavonia Street,
Sioux City, IA
51102   37516    No



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF SUBSIDIARIES

 

Entity    Ownership   

Jurisdiction of

Organization

Journal-Star Printing Co.

   100% wholly-owned subsidiary of Lee Enterprises, Incorporated    Nebraska

Accudata, Inc.

   100% wholly-owned subsidiary of Lee Enterprises, Incorporated    Iowa

INN Partners, L.C.

   82.46% subsidiary of Accudata, Inc.1    Iowa

K. Falls Basin Publishing, Inc. (Inactive)

   100% wholly-owned subsidiary of Lee Enterprises, Incorporated    Oregon

Lee Consolidated Holdings Co.

   100% wholly-owned subsidiary of Lee Enterprises, Incorporated    South
Dakota

Lee Publications, Inc.

   100% wholly-owned subsidiary of Lee Enterprises, Incorporated    Delaware

Lee Procurement Solutions Co.

   100% wholly-owned subsidiary of Lee Publications, Inc.    Iowa

Sioux City Newspapers, Inc.

   100% wholly-owned subsidiary of Lee Publications, Inc.    Iowa

Pulitzer Inc.

   100% wholly-owned subsidiary of Lee Publications, Inc.    Delaware

Pulitzer Technologies, Inc.

   100% wholly-owned subsidiary of Pulitzer Inc.    Delaware

St. Louis Post-Dispatch LLC

   98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer
Technologies, Inc.    Delaware

Fairgrove LLC

   100% wholly-owned subsidiary of St. Louis Post-Dispatch LLC    Delaware

STL Distribution Services LLC

   98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer
Technologies, Inc.    Delaware

 

1 

Remaining equity held by non-affiliate individuals



--------------------------------------------------------------------------------

Annex B

Page 2

 

 

Entity    Ownership   

Jurisdiction of

Organization

Star Publishing Company

   100% wholly-owned subsidiary of Pulitzer Inc.    Arizona

Suburban Journals of Greater St. Louis LLC

   100% wholly-owned subsidiary of Pulitzer Inc.    Delaware

Pulitzer Network Systems LLC

   100% wholly-owned subsidiary of Pulitzer Inc.    Delaware

Pulitzer Newspapers, Inc.

   100% wholly-owned subsidiary of Pulitzer Inc.    Delaware

Flagstaff Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Washington

Hanford Sentinel Inc.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Washington

HomeChoice, LLC

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Utah

Kauai Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

Napa Valley Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Washington

NVPC LLC

   100% wholly-owned subsidiary of Napa Valley Publishing Co.    Delaware

NIPC, Inc. f/k/a Northern Illinois Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

Northern Lakes Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

NLPC LLC

   100% wholly-owned subsidiary of Northern Lakes Publishing Co.    Delaware

Pantagraph Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

HSTAR LLC

   100% wholly-owned subsidiary of Pantagraph Publishing Co.    Delaware



--------------------------------------------------------------------------------

Annex B

Page 3

 

 

Entity    Ownership   

Jurisdiction of

Organization

Pulitzer Missouri Newspapers, Inc.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

Pulitzer Utah Newspapers, Inc. (Inactive)

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

Santa Maria Times, Inc.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Nevada

SHTP LLC

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Delaware

Southwestern Oregon Publishing Co.

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Oregon

SOPC LLC

   100% wholly-owned subsidiary of Southwestern Oregon Publishing Co.   
Delaware

Ynez Corporation

   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    California



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

SCHEDULE OF STOCK

1. Lee Enterprises, Incorporated

 

Name of

Issuing

Corporation

   Type of
Shares      Number of
Shares      Certificate
No.      Percentage
Owned  

Journal-Star Printing Co.

     Common         1,000         2         100 % 

Accudata, Inc.

     Common         1,000         1         100 % 

K. Falls Basin Publishing, Inc.

     Common         666 2/3         7         100 % 

Lee Consolidated Holdings Co.

     Common         250         1         100 % 

Lee Publications, Inc.

    
 
 
  Class A
Common;
Class B
Common   
  
  
       

 

 

157,149;

 

17,415

  

 

  

    

 

 

1091;

 

27

  

 

  

     100 % 

2. Journal-Star Printing Co.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           



--------------------------------------------------------------------------------

3. Accudata, Inc.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           

4. INN Partners, L.C.

 

Name of

Issuing

Corporation

   Type of
Shares      Number of
Shares      Certificate
No.      Percentage
Owned  

RealMatch, LTD.

     Common         184,236         Not Indicated         (<50 %) 

RealMatch, LTD.

     Common         27,778         Not Indicated         (<50 %) 

5. K. Falls Basin Publishing, Inc.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           

6. Lee Consolidated Holdings Co.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           



--------------------------------------------------------------------------------

7. Lee Publications, Inc.

 

Name of

Issuing

Corporation

   Type of
Shares      Number of
Shares      Certificate
No.      Percentage
Owned  

Lee Procurement Solutions Co.

     Common         50,000         5         100 % 

Sioux City Newspapers, inc.

    
 
 
  Class A
Common;
Class B
Common   
  
  
       


 

7272;


7575

  


  

    


 

16 & 17


8 & 9

  


  

    

 

 

100

 

100

% 

 

% 

Pulitzer Inc.

     Common         1,000         3         100 % 

8. Lee Procurement Solutions Co.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           

9. Sioux City Newspapers, Inc.

 

Name of

Issuing

Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned

None

           



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

1. Lee Enterprises, Incorporated

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

2. Journal-Star Printing Co.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

3. Accudata, Inc

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

Inn Partners, L.C.

     LLC       82.46%

Community

Distribution Partners,

LLC

     LLC       50%

4. INN Partners, L.C.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

5. K. Falls Basin Publishing Inc.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     



--------------------------------------------------------------------------------

Annex D

Page 2

6. Lee Consolidated Holdings Co.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

7. Lee Publications, Inc.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

8. Lee Procurements Solutions Co.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     

9. Sioux City Newspapers, Inc.

 

Name of

Issuing Limited

Liability Company

    


 

Type of


Interest

  


  

   Percentage
Owned

None

     



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

SCHEDULE OF PARTNERSHIP INTERESTS

None



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

 

Address(es) of Chief Executive Office

Lee Enterprises, Incorporated

 

201 N. Harrison St. Ste. 600, Davenport, IA

52801

Journal-Star Printing Co.

  926 P Street, Lincoln, NE 68501

Accudata, Inc.

 

201 N. Harrison St. Ste. 600, Davenport, IA

52801

INN PARTNERS, L.C.

  1510 47th Ave., Moline, IL 61265

K. Falls Basin Publishing, Inc.

 

201 N. Harrison St. Ste. 600, Davenport, IA

52801

Lee Consolidated Holdings Co.

  507 Main Street, Rapid City, SD 57709

Lee Publications, Inc.

 

201 N. Harrison St. Ste. 600, Davenport, IA

52801

Lee Procurement Solutions Co.

 

201 N. Harrison St. Ste. 600, Davenport, IA

52801

Sioux City Newspapers, Inc.

  515 Pavonia Street, Sioux City, IA 51102



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                         , 20        ], among
the undersigned pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas,
not in its individual capacity but solely as Collateral Agent (the “Pledgee”),
and [                    ], as the issuer of the Issuer Pledged Interests (as
defined below) (the “Issuer”).

WITNESSETH:

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of [                    ], (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor has or will
pledge to the Pledgee for the benefit of the Secured Creditors (as defined in
the Pledge Agreement), and grant a security interest in favor of the Pledgee for
the benefit of the Secured Creditors in, all of the right, title and interest of
the Pledgor in and to any and all [“uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Pledge Agreement)] [Limited Liability Company Interests (as defined in the
Pledge Agreement)], from time to time issued by the Issuer, whether now existing
or hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.



--------------------------------------------------------------------------------

Annex G

Page 2

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Stephen Cayer

Telephone No.: (212) 250-3536

Telecopier No.: (212) 797-5904

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5 above, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

 

 

(a)           if to the Pledgor, at:                   Attention:    



--------------------------------------------------------------------------------

Annex G

Page 3

Telephone No.:

Fax No.:

 

(b)           if to the Pledgee, at the address given in Section 4 hereof;
(c)           if to the Issuer, at:            

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.



--------------------------------------------------------------------------------

Annex G

Page 4

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                 ],       as Pledgor

 

By       Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

        not in its individual capacity but solely as

          Collateral Agent and Pledgee

By       Name:   Title:

 

By       Name:   Title:

 

[                                 ],       as the Issuer

 

By       Name:   Title: